OPINION SUTIN, Judge. Defendant was convicted and sentenced for burglary. Section 40A-16-3, N.M.S.A. 1953 (Repl.Vol. 6). Defendant claims he did not voluntarily and understanding^ waive his constitutional right to remain silent; consequently his admissions were inadmissible at trial. There is evidence that on arrest, the police officer read to defendant the “Miranda warnings” and the defendant stated that he understood them. His constitutional right to remain silent was not violated. His admissions could properly be found to be voluntary and were admissible at trial. State v. Pace, 80 N.M. 364, 456 P.2d 197 (1969). Affirmed. It is so ordered. WOOD, C. J., and PIENDLEY, J., concur. COWAN, J., not participating.